Case: 14-41255      Document: 00513161576         Page: 1    Date Filed: 08/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                             August 19, 2015
                                    No. 14-41255
                                                                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN SAUCEDO-VIANEY, also known as Juan Saucedo, also known as Juan
Vianey-Saucedo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-113-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Juan Saucedo-Vianey has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Saucedo-Vianey has filed a response. The record is not sufficiently developed
to allow us to make a fair evaluation of Saucedo-Vianey’s claims of ineffective



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41255     Document: 00513161576       Page: 2   Date Filed: 08/19/2015


                                  No. 14-41255

assistance of counsel; we therefore decline to consider the claims without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Saucedo-Vianey’s response.         We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Saucedo-Vianey’s request to
relieve counsel and to proceed pro se is DENIED as untimely. See United
States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2